Exhibit 10.11

FORM OF

RAM HOLDINGS LTD.

AMENDED AND RESTATED 2006 EQUITY PLAN

NOTICE OF RESTRICTED SHARE UNIT GRANT AND

RESTRICTED SHARE UNIT AWARD AGREEMENT
[Annual Bonus Award]

NOTICE OF RESTRICTED SHARE UNIT GRANT

     RAM Holdings Ltd., a Bermuda exempted company (“RAM”), grants to the
Grantee named below restricted share units (the “RSUs”), in accordance with the
terms of the RAM Holdings Ltd. Amended and Restated 2006 Equity Plan (the
“Plan”) and this restricted share unit award agreement (the “Award Agreement”)
on the terms set forth below:

GRANTEE               TOTAL RESTRICTED SHARE UNITS GRANTED               DATE OF
GRANT               VESTING     The RSUs will vest in four equal installments on
each of the first four anniversaries of the Date of Grant.


--------------------------------------------------------------------------------



RESTRICTED SHARE UNIT AWARD AGREEMENT

1.    Incorporation of Plan Terms.

     This Award Agreement and the RSUs granted hereby are subject to the Plan,
the terms of which are incorporated herein by reference. If there is any
conflict or inconsistency between the Plan and this Award Agreement, the Plan
shall govern. Capitalized terms used in this Award Agreement without definition
shall have the meanings assigned to them in the Plan, a copy of which has been
furnished to the Grantee.

2.    Grant of Restricted Share Units.

     Subject to the conditions contained herein and in the Plan, RAM grants to
the Grantee, as of the Date of Grant, the number of RSUs specified above in the
Notice of Restricted Share Unit Grant.

3.    Terms and Conditions of the RSUs.

The RSUs shall have the following terms and conditions:

     (a) General. Each RSU shall represent the unsecured promise of RAM to
transfer to the Grantee, on the settlement date of such RSU and subject to the
terms and conditions set forth in this Award Agreement, one Common Share.

     (b) Vesting.

     (i) Normal Vesting. The RSUs will ordinarily vest in accordance with the
vesting schedule set forth above in the Notice of Restricted Share Unit Grant.

     (ii) Accelerated Vesting. Notwithstanding Section 3(b)(i), any RSUs that
have not previously vested shall vest in full upon the termination of the
Grantee’s employment with RAM and its Subsidiaries (A) by reason of death,
Permanent Disability, or Retirement and in each case after at least three years
of continuous service with RAM and its Subsidiaries (including service within a
corporation or other entity acquired by RAM), (B) for Good Reason or without
Cause, or (C) by reason of the expiration of Grantee’s employment agreement
without an offer by the Company to extend it on substantially similar terms.
“Permanent Disability” shall mean circumstances that entitled the Grantee to
receive benefits under the long-term disability policy maintained by RAM or any
of its Subsidiaries for the Grantee. “Retirement” shall mean the termination of
the Grantee’s employment on or after age 55 with at least ten years of service
with RAM, except for Cause.

     (iii) Forfeiture. Unless the Committee in its sole discretion determines
otherwise, any RSUs that have not vested in accordance with this Section 3(b)
shall be forfeited by the Grantee upon the Grantee’s termination of employment
with RAM and its Subsidiaries. Notwithstanding anything herein to the contrary,
if the Grantee’s employment with RAM and its Subsidiaries is terminated for
Cause, any RSUs that have vested but have not been settled as of the date of
such termination of employment shall be forfeited by the Grantee.

2

--------------------------------------------------------------------------------



     (iv) Cause. Each of the following shall constitute “cause” for termination
of employment:

  (A)   the Grantee’s commission of any felony;     (B)   the Grantee’s gross
negligence, willful malfeasance or gross misconduct in connection with his
employment;     (C)   a substantial and continual refusal by the Grantee in
breach of his or her Employment Agreement to perform the duties,
responsibilities or obligations assigned to the Grantee pursuant to the terms
thereof;     (D)   the Grantee’s failure to fully cooperate with a regulatory
investigation involving RAM or any of its Subsidiaries or affiliates; or     (E)
  any one or more acts by the Grantee of dishonesty, theft, larceny,
embezzlement or fraud from or with respect to RAM or any of its Subsidiaries or
affiliates.         By way of example, termination from employment necessitated
by the Grantee’s inability to maintain a valid work permit from the applicable
Bermuda governmental authorities after the Grantee has used his or her best
efforts to maintain such permit or in connection with a Change in Control does
not constitute termination for Cause. Notwithstanding the foregoing, a
termination shall not be treated as a termination for Cause unless RAM shall
have delivered a written notice to the Grantee within 30 days of the actual
knowledge of the Chief Executive Officer of RAM, or, if the Grantee is the Chief
Executive Officer of RAM, a majority of the members of the Board, of the
occurrence of one or more of such events that may give rise to a termination of
employment for Cause and, for an event described in Section 3(b)(iv)(C), if
capable of being cured, shall not have been cured by the Grantee within 30 days
of the receipt of such notice and, for an event described in Section
3(b)(iv)(D), shall not have been cured by the Grantee immediately after receipt
of such notice. If RAM has provided the notice described in the preceding
sentence to the Grantee on at least two separate occasions which involved
substantially similar behavior, RAM may immediately terminate the Grantee for
Cause upon the occurrence of a third similar event without regard to the notice
and cure period described in the preceding sentence.

     (v) Good Reason. A termination of the Grantee’s employment for Good Reason
shall mean a termination of the Grantee’s employment by the Grantee for one or
more of the following reasons: (A) a reduction in the Grantee’s Base Salary,
Cost of Living Allowance or the target bonus opportunity described in the
Grantee’s Employment Agreement, (B) RAM’s removal of the Grantee from his/her
position with RAM, (C) a material breach of the Grantee’s Employment Agreement
by RAM, (D) a material diminution in the Grantee’s duties or the assignment to
the Grantee of duties that are not materially consistent with those customarily
assigned to the [title of officer] of a company of the size and nature of RAM or
which do, or would be reasonably expected to, materially impair his ability to
function as the [title of officer] of RAM, (E) a relocation of the corporate
headquarters away from Bermuda, (F) the refusal of a

3

--------------------------------------------------------------------------------



purchaser of all or substantially all of the assets of RAM to continue the
Grantee’s employment with substantially the same position, title and
responsibilities and at least the same compensation as provided for under the
Grantee’s Employment Agreement, or (G) the Grantee’s inability to maintain a
valid work permit from the applicable Bermuda governmental authorities after the
Grantee has used his or her best efforts to maintain such permit.
Notwithstanding the foregoing, a termination shall not be treated as a
termination for Good Reason (1) if the Grantee shall have consented in writing
to the occurrence of the event giving rise to the claim of termination for Good
Reason, or (2) unless the Grantee shall have delivered a written notice to the
Board within 90 days of his having actual knowledge of the occurrence of one or
more of such events stating that he intends to terminate his employment for Good
Reason and specifying the factual basis for such termination, and such event, if
capable of being cured, shall not have been cured by RAM within 30 days of the
receipt of such notice.

     (vi) Change in Control. For purposes hereof, a “Change in Control” shall be
deemed to occur on the date on which one of the following events occurs:

  (A)   the acquisition by any person, entity or “group” (as defined in Section
13(d) of the Securities Exchange Act of 1934, as amended), other than by The PMI
Group, Inc., of 50% or more of the combined voting power of the then outstanding
voting securities of RAM;     (B)   the merger, amalgamation, reorganization, or
consolidation of, or share exchange involving RAM, as a result of which the
shareholders of RAM immediately before such transaction do not, immediately
thereafter, own, directly or indirectly, more than 50% of the combined voting
power entitled to vote generally in the election of directors of the merged or
consolidated company;     (C)   a sale of all or substantially all of RAM’s
assets; and     (D)   approval by RAM of the liquidation or dissolution of RAM.

Notwithstanding the foregoing, if RAM or any of its Subsidiaries or affiliates
has entered, or enters, into any employment, management retention, change in
control, severance or similar agreement with the Grantee, which agreement sets
forth any of the foregoing definitions, then such definition, rather than the
definition set forth above, shall control for purposes of this Award Agreement.

     (c) Dividends and Distribution on Common Shares. In the event that,
following the Date of Grant and prior to the settlement of any RSU, RAM pays any
cash or other dividend or makes any other distribution in respect of the Common
Shares, each RSU shall be credited with an additional number of RSUs (including
fractions thereof) determined by dividing (i) the amount or cash, or the value
(as determined by the Committee) of any other property, paid or distributed in
respect of one outstanding Common Share by (ii) the average of the high and low
selling price of the Common Shares on the New York Stock Exchange or NASDAQ for
the date of such payment or distribution. Any RSUs so credited shall be subject
to the same vesting provisions as the RSU in respect of which they are credited.
Except as otherwise expressly provided in this Award Agreement, the Grantee
shall have no right as a shareholder with respect to any RSUs until a
certificate or certificates evidencing such shares shall have been issued to the
Grantee according to the terms of Section 3(d) below.

4

--------------------------------------------------------------------------------



     (d) Settlement of RSUs and Delivery of Share Certificates.

     (i) Ordinary Settlement. Subject to Section 3(d)(ii), settlement of any
RSUs shall occur as soon as practicable following the date on which such RSUs
vest but in no event later than March 15 of the year following the year in which
the vesting date occurs, except that if the Committee elects to accelerate
vesting pursuant to Section 3(b)(ii), such RSUs shall be settled after the
normal vesting date as set forth in the Notice of Restricted Share Unit Grant.
RSUs will be settled, at the election of the Grantee, either by:

  (A)   delivery of a share certificate or certificates representing the number
of Common Shares equal to the number of RSUs being settled (any fractional RSU
being rounded up to the next whole RSU). Certificates shall be issued in the
name of the Grantee (or of the person or persons to whom such RSUs were
transferred by will or the laws of descent and distribution or pursuant to a
qualified domestic relations order); or     (B)   the transfer of the
corresponding number of Common Shares equal to the number of RSUs being settled
(or any fractional RSU being rounded up to the next whole RSU) to the brokerage
account designated by the Grantee to RAM in writing prior to settlement.

Notwithstanding the foregoing, RSUs that are attributable to dividends or other
distributions, as provided in Section 3(c) above, will be distributed as
described in paragraphs (A) or (B) of this Section 3(d) or in cash, at the
Committee’s sole discretion.

     (ii) Certain Transfer Restrictions for “Covered Employees.” Subject to the
other terms and conditions of this Award Agreement and the terms of the Plan,
RAM shall settle RSUs on or as soon as practicable following the vesting date
but in no event later than March 15 of the year following the year in which the
vesting date occurred; provided, however, that if the settlement date as defined
in this sentence would occur at a time when the Grantee is considered by RAM to
be one of its “covered employees” within the meaning of Code Section 162(m),
then the settlement date shall automatically be deferred until the first
business day after the Grantee has ceased to be such a covered employee. The
provisions of this Section 3(d)(ii) shall not apply to the extent that the
Committee determines in its sole discretion that the operation of this provision
would cause this Award of RSUs to cease to comply with Code Section 409A.

     (iii) Payment Restrictions for Specified Employees. If the Grantee is a
“Specified Employee” within the meaning of Code Section 409A(a)(2)(B), then,
anything in this Award Agreement to the contrary notwithstanding, no settlement
of RSUs in connection with the Grantee’s termination of employment (other than
by reason of death) shall be made earlier than the date which is six months and
one day following the date of such termination of employment or, if earlier, the
date of the Grantee’s death following termination of employment.

     (iv) Transfer Restrictions on Common Shares. Common Shares issued upon the
settlement of RSUs will not be subject to restrictions on transfer (except for
any restrictions imposed by the federal securities laws or other applicable laws
or regulations and for any restrictions under RAM’s trading policies applicable
to employees).

5

--------------------------------------------------------------------------------



     (e) Transfer Restrictions on RSUs. RSUs may not be transferred, except by
will or the laws of descent and distribution or pursuant to a qualified domestic
relations order.

     (f) Immediate Cancellation of RSUs and Return of Share Value.
Notwithstanding any other provision of this Award Agreement, the Committee may
(i) cancel all or any portion of the RSUs then outstanding (whether or not then
vested and whether or not subject to a deferred settlement election) and (ii)
may require the Grantee to repay to RAM all or any portion of the Share Value
(as hereinafter defined) that the Grantee realizes from the settlement of RSUs
occurring within six months before or one year after the Grantee’s termination
of employment (other than a termination of the Grantee’s employment due to the
expiration of the term of the Grantee’s Employment Agreement) with RAM and its
Subsidiaries, if the Grantee engages in Competitive Activity (as defined herein)
within one year following such termination of employment. The Grantee will be
considered to engage in “Competitive Activity” if the Grantee (i) enters into a
relationship as an employee, officer, partner, member, director, independent
contractor, consultant, advisor, or agent of, or in any similar relationship
with, any corporation, partnership, limited liability company, joint venture or
other business entity that engages in a financial guaranty reinsurance business,
whether existing or to be formed, without regard to its claims-paying ability (a
“Competitor”), where the Grantee will be responsible for providing services
which are similar or substantially related to the services that the Grantee
provided during any of the last three years of the Grantee’s employment with RAM
and its Subsidiaries, or (ii) either alone, or in concert with others, acquires
or maintains beneficial ownership (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934, as amended) of 5% or more of any class of
equity securities of a Competitor. For purposes hereof, “Share Value” in respect
of a RSU means a cash amount equal to the amount of income that would be
reportable in respect of the settlement of such RSU on the Grantee’s Form W-2
(or successor form) if RAM issued such a form to the Grantee, as determined by
the Committee in its sole discretion for the year in which such settlement
occurs. If the Grantee is required to repay any Share Value to RAM pursuant to
this Section 3(f), the Grantee shall pay such amount in such manner and on such
terms and conditions as RAM may require, and RAM shall be entitled to withhold
or set-off against any other amount owed to the Grantee by RAM or its
Subsidiaries (other than any amount owed to the Grantee under any retirement
plan intended to be qualified under Code Section 401(a)) up to an amount
sufficient to satisfy the unpaid obligation of the Grantee under this Section
3(f).

4.    Tax Withholding.

     (a) Prior to either the transfer of Common Shares to the Grantee’s
brokerage account or the delivery of any certificates evidencing Common Shares
to be issued in connection with the full or partial settlement of the RSUs, RAM
shall have the right to require the Grantee to remit to RAM an amount sufficient
to satisfy the minimum Federal, State and local tax withholding requirements. To
the extent permitted by applicable law, RAM may permit the Grantee to satisfy,
in whole or in part, such obligation to remit the minimum statutory withholding
amount of taxes by directing RAM to withhold Common Shares that would otherwise
be received by the Grantee, pursuant to such rules as the Committee may
establish from time to time. Under no circumstances will RAM permit the Grantee
to withhold Common Shares in excess of the maximum Federal, state and local
withholding requirements.

5.    No Restriction on Right to Effect Corporate Changes; No Right to Continued
Employment.

     (a) Neither the Plan, this Award Agreement, the grant of the RSUs nor any
action taken hereunder shall affect in any way the right or power of RAM or its
shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in RAM’s

6

--------------------------------------------------------------------------------



capital structure or its business, or any merger or consolidation of RAM, or any
issue of bonds, debentures, preferred or prior preference shares ahead of or
convertible into, or otherwise affecting the Common Shares or the rights
thereof, or the dissolution or liquidation of RAM, or any sale or transfer of
all or any part of its assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.

     (b) This Award Agreement is not an employment agreement. Nothing in this
Award Agreement or the Plan, or the granting to the Grantee of the RSUs, shall
alter the Grantee’s status as an “at-will” employee of RAM, unless otherwise
provided in the Grantee’s employment, management retention, change in control,
severance or similar agreement between the Grantee and RAM or any of its
Subsidiaries or affiliates, or be construed as guaranteeing employment by, or as
giving the Grantee any right to continue in the employ of, RAM or any of its
Subsidiaries during any period (including without limitation the period between
the Date of Grant and the settlement date of any RSUs, or any portion thereof),
or as limiting or restricting the right of RAM to terminate the Grantee’s
employment at any time, for any reason, with or without Cause.

6.    Adjustment of and Changes in Shares.

     In the event of any merger, amalgamation, consolidation, recapitalization,
reclassification, share dividend, bonus issue, special cash dividend, or other
change in corporate structure affecting the Common Shares, the Committee shall,
as necessary, make such equitable adjustments, if any, as it reasonably deems
appropriate in the number and class of shares subject to the RSUs. Any
adjustments shall be reasonably determined by the Committee in its sole
discretion with a view to preserving the benefits or potential benefits intended
to be made available to the Grantee.

7.    Preemption of Applicable Laws and Regulations.

     Anything herein to the contrary notwithstanding, if, at any time specified
herein for the issuance of Common Shares to the Grantee, any law, regulation or
requirement of any governmental authority having jurisdiction requires either
RAM or the Grantee to take any action in connection with the shares then to be
issued, the issuance of such shares shall be deferred until such action shall
have been taken.

8.    Committee Decisions Final.

     Any dispute or disagreement which shall rise under, or as a result of, or
pursuant to, or in connection with, this Award Agreement shall be determined by
the Committee, and any such determination or any other determination by the
Committee under or pursuant to this Award Agreement and any interpretation by
the Committee of the terms hereof shall be final and binding on all persons
affected thereby.

9.    Amendments.

     The Committee shall have the power to alter or amend the terms of the RSUs
as set forth herein, from time to time, in any manner consistent with the Plan;
provided, however, that no such alteration, suspension or amendment may be
binding on the Grantee to the extent that is inconsistent with the terms of any
employment, management retention, change in control, severance or similar
agreement between the Grantee and RAM or any of its Subsidiaries or affiliates
and adversely affects the rights of such Grantee under the RSUs without the
written consent of the Grantee, and provided, further, that no amendment will be
made that is inconsistent with Code Section 409A. Any alteration or amendment of
the terms of the RSUs by the Committee shall, upon adoption, with written
consent to the extent required consistent herewith, become and be binding on all
persons affected thereby without requirement for

7

--------------------------------------------------------------------------------



consent or other action with respect thereto by any such person. The Committee
shall give written notice to the Grantee of any such alteration or amendment as
promptly as practicable after it is adopted.

     The foregoing shall not restrict the ability of the Grantee and RAM by
mutual consent to alter or amend the terms of the RSUs in any manner which is
consistent with the Plan and approved by the Committee. In addition, the terms
of the RSU may be amended or supplemented by any employment, management
retention, severance or similar agreement entered into between RAM and the
Grantee (including any such agreement entered into prior to the Date of Grant)
and approved, to the extent such agreement amends or supplements the terms of
the RSU, by the Committee. Notwithstanding anything in the Plan to the contrary,
the Committee may amend this Award Agreement, without the consent of any
Grantee, to the extent it deems necessary or desirable to comply with Code
Section 409A.

10.    Notice Requirements.

     Any notice which either party hereto may be required or permitted to give
to the other shall be in writing. Such notice may be delivered to RAM personally
or by mail, postage prepaid and shall be addressed to RAM in care of its
Secretary at the principal executive office of RAM and to the Grantee at the
address appearing in the personnel records of RAM for the Grantee or to either
party at such other address as either party hereto may hereafter designate in
writing to the other. Any such notice shall be deemed effective upon receipt
thereof by the addressee.

11.    Governing Law.

     The terms and conditions stated herein are to be governed by, and construed
in accordance with, the laws of New York.

12.    Entire Agreement; Headings.

     This Award Agreement and the other related documents expressly referred to
herein set forth the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings relating to the
subject matter hereof, with the exception of any contrary provisions set forth
in any employment, management retention, change in control, severance or similar
agreement between the Grantee and RAM or any of its Subsidiaries or affiliates.
The headings of Sections and subsections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of this Award Agreement.

8

--------------------------------------------------------------------------------